Title: From George Washington to William Fairfax, 7 June 1755
From: Washington, George
To: Fairfax, William



[Fort Cumberland, Md., 7 June 1755]
To the Honble Willm Fairfax Esqr.BelvoirHonble Sir

I arrivd with my charge safe in Camp the 30th of last Month, after waiting a Day and piece in Winchester expecting the Cavalry to Escort me up; in which I was being Disappointed, and I was obligd to make use of a small Guard of the Militia of Frederick. Cty.
The General, by frequent breaches of Contracts, has lost all degree of Patience; and for want of that consideration temper, & moderation which shoud be used by a Man of Sense upon these occasion’s, will, I fear, represent us home in a light we little deserve; for instead of blameing the Individuals as he ought, he

charges all his Disappointments to a publick Supineness; and looks upon the Country, I believe, as void of both Honour and Honesty; we have frequent dispu⟨tes⟩ on this head, which are maintaind with warmth on both sides especially on his, who is incapable of Arguing witht; or giving up any point he asserts, let it be ever so incompatable with Reason or commonsense. There is a Line of Communication to be opend from Pensylvania to the French Fort De Quisne Duquisne, along wch we are to receive, after a little time, all our Convoys of Provisions &ca; and to give all manner of encouragement to a People who ought rather to be chastisd for their insensibility of their own to danger, and disobedienceregard of their Sovereigns expectation. They it seems are to be the Chosen favored people, because they have furnishd what their absolute Interest alone indueced them to do, that is 150 Waggons, and an Equivalent number of horses.
Majr Chapman with a Detachment of 500 Men & the Quarter Master General, Marchd two or three Days ago before I arrived ⟨erasure⟩ here, to prepare open the Roads and lay a deposit of Provisions in a small Fort which they are to Erect at the Little meadows.
To morrow Sir Peter Halkett with the first Brigade is to begin their March; and on Monday the General with the 2d will follows.
Our Hospital is fill’d with the Sick, and the number’s increase daily, with the bloody Flux, which has not yet provd Mortal to many. General Innis has accepted of a Commission to be Governour of Fort Cumberland Fort, where he is to reside, and will Shortly receive another to be hang man, or something of that kind & for which he is equally qualified. By a Letter recd from Governor Morris of Pennsylvania we have advice that a Party of three hundd Men passd Oswego on their way to

Fort Duquisne, and that another, and larger Detachment was expected to pass that place every moment. By the Publick accts from Pensylvania we are assur’d that 900 Men hasve certainly passd Oswego, to reinfor[c]e the French on Ohio, so that from these ⟨erasure⟩ accts, we have reason to beleive that we shall have more to do than go up the Hills to and come down again.
We are impatient to hear what the power’s at home are doing; whether Peace or war is like to be the event issue of all these Preparations. I am Honble Sir Yr most Obedt Servt

Go: W——n
Camp at Wills Creek 7th of June 1755

